       Case 2:20-cv-01651-LMA-DPC Document 3 Filed 06/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 JASON DUHE                                                           CIVIL ACTION
 VERSUS                                                               NO. 20-1651
 JAMES M. LEBLANC, ET AL.                                             SECTION “I”(2)


                                    ORDER AND REASONS

       Petitioner Jason Duhe, through counsel, filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Duhe indicates in the petition that he was convicted on an unspecified date

in the 22nd Judicial District Court for the Parish of Plaquemines on the charge of creation or

operation of a clandestine methamphetamine laboratory. R. Doc. 1, Petition, at 3. He fails,

however, to indicate whether and on what grounds he is challenging that conviction.

       Before this Court can order the State to respond to the petition, Duhe is required to provide

the specific grounds for relief or claims he asserts to challenge the conviction. Rule 2(c) of the

Rules Governing Section 2254 Cases requires, in part, that the petition be on the form provided

and:

       (1)     specify all the grounds for relief available to the petitioner;

       (2)     state the facts supporting each ground;

       (3)     state the relief requested;

       (4)     be printed, typewritten, or legibly handwritten; and

       (5)     be signed under penalty of perjury by the petitioner or by a person
               authorized to sign it for the petitioner under 28 U.S.C. § 2242.

       Duhe has not filed the form Section 2254 petition, and his counsel-filed petition is not in

substantial compliance with Rule 2. Most significantly, the petition fails to identify or set out any

specific claims or issues for the court to consider, and it does not even provide a date of conviction
       Case 2:20-cv-01651-LMA-DPC Document 3 Filed 06/11/20 Page 2 of 2



or other basic information required by Rule 2. Before the matter can proceed, Duhe must provide

this Court with a completed petition that provides the information required by Rule 2(c) of the

Rules Governing Section 2254 Cases, including the specific bases he relies upon to overturn a

specific conviction. Accordingly,

       IT IS ORDERED that, on or before July 13, 2020, Petitioner Jason Duhe SHALL file a

completed Section 2254 form petition, or an amended petition in substantial compliance therewith,

which shall specify all of the information required by Rule 2 of the Rules Governing Section 2254

Cases, including the specific bases or grounds for relief he asserts and the facts supporting each

ground.

               New Orleans, Louisiana, this 11th day of June, 2020.



                                          ____________________________________________
                                                  DONNA PHILLIPS CURRAULT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
